United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-1484
                        ___________________________

                             United States of America,

                        lllllllllllllllllllll Plaintiff - Appellee,

                                            v.

                                Cheryl Y. Anderson,

                      lllllllllllllllllllll Defendant - Appellant.
                                       ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                          Submitted: September 19, 2013
                            Filed: September 24, 2013
                                  [Unpublished]
                                  ____________

Before LOKEN, COLLOTON, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

      Cheryl Anderson appeals the sentence the district court1 imposed upon
revoking her probation. She argues only that the district court committed procedural

      1
       The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.
error by selecting a sentence based on “clearly erroneous facts.” After careful review,
we conclude that the district court based its sentencing decision on appropriate
considerations and that no abuse of discretion occurred. See United States v. Miller,
557 F.3d 919, 922 (8th Cir. 2009) (appellate court reviews probation revocation
sentence for abuse of discretion, using same standards as those applied to initial
sentencing decisions). Accordingly, we affirm.
                         ______________________________




                                         -2-